

116 HR 6133 : STEP Improvement Act of 2020
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6133IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACTTo reauthorize the State Trade Expansion Program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the STEP Improvement Act of 2020.2.State Trade Expansion Program(a)Application requirementsSection 22(l)(3) of the Small Business Act (15 U.S.C. 649(l)(3)) is amended—(1)in subparagraph (D)—(A)in clause (i), by inserting , including a budget plan for use of funds awarded under this subsection before the period at the end; and(B)by adding at the end the following new clause:(iii)TimingThe Associate Administrator shall—(I)publish information on how to apply for a grant under this subsection, including specific calculations and other determinations used to award such a grant, not later than March 31 of each year;(II)establish a deadline for the submission of applications that is not earlier than 60 days after the date on which the information is published under subclause (I), but in any case not later than May 31; and (III)announce grant recipients not later than August 31 of each year.; and(2)by adding at the end the following new subparagraphs:(E)Application informationThe Associate Administrator shall clearly communicate to applicants and grant recipients any information about State Trade Expansion Program, including—(i)for each unsuccessful applicant for a grant awarded under this subsection, recommendations to improve a subsequent application for such a grant; and(ii)for each successful applicant for such a grant, an explanation for the amount awarded, if different from the amount requested in the application.(F)Budget plan revisions(i)In generalA State receiving a grant under this subsection may revise the budget plan of the State submitted under subparagraph (D) after the disbursal of grant funds if—(I)the revision complies with allowable uses of grant funds under this subsection; and(II)such State submits notification of the revision to the Associate Administrator.(ii)ExceptionIf a revision under clause (i) reallocates 10 percent or more of the amounts described in the budget plan of the State submitted under subparagraph (D), the State may not implement the revised budget plan without the approval of the Associate Administrator, unless the Associate Administrator fails to approve or deny the revised plan within 10 days after receipt of such revised plan.. (b)SurveySection 22(l) of the Small Business Act (15 U.S.C. 649(l)) is amended—(1)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; and(2)by inserting after paragraph (6) the following new paragraph: (7)SurveyThe Associate Administrator shall conduct an annual survey of each State that received a grant under this subsection during the preceding year to solicit feedback on the program..(c)Annual reportSection 22(l)(8)(B) of the Small Business Act, as redesignated by subsection (b), is amended—(1)in clause (i)—(A)in subclause (III), by inserting , including the total number of eligible small business concerns assisted by the program (disaggregated by socially and economically disadvantaged small business concerns, small business concerns owned and controlled by women, and rural small business concerns) before the semicolon at the end; (B)in subclause (IV), by striking and at the end;(C)in subclause (V)—(i)by striking description of best practices and inserting detailed description of best practices; and(ii)by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following new subclauses:(VI)an analysis of the performance metrics described in clause (iii) and the survey described in paragraph (7); and(VII)a description of lessons learned by grant recipients under this subsection that may apply to other assistance provided by the Administration.; and(2)by adding at the end the following new clause:(iii)Performance metricsAnnually, the Associate Administrator shall collect data on eligible small business concerns assisted by the program on the following performance metrics:(I)Total number of such concerns, disaggregated by socially and economically disadvantaged small business concerns, small business concerns owned and controlled by women, and rural small business concerns.(II)Total dollar amount of export sales by eligible small business concerns assisted by the program.(III)Number of such concerns that have not previously participated in an activity described in paragraph (2).(IV)Number of such concerns that have previously participated in the program.(V)Number of such concerns that, because of participation in the program, have accessed a new market.(VI)Number of such concerns that, because of participation in the program, have created new jobs.(VII)Number of such concerns participating in foreign trade missions or trade show exhibitions, disaggregated by socially and economically disadvantaged small business concerns, small business concerns owned and controlled by women, and rural small business concerns..(d)Authorization of appropriationsSection 22(l)(10) of the Small Business Act, as redesignated by subsection (b), is amended by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2024.(e)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Associate Administrator for International Trade of the Small Business Administration shall submit to Congress a report on the State Trade Expansion Program established under section 22(l) of the Small Business Act (15 U.S.C. 649(l)) that includes a description of—(1)the process developed for review of revised budget plans submitted under section 22(l)(3)(F) of the Small Business Act, as added by this Act;(2)any changes made to streamline the application process to remove duplicative requirements and create a more transparent process;(3)the process developed to share best practices by States described in section 22(l)(8)(B)(i)(V) (as redesignated by this Act), particularly for first-time grant recipients under the State Trade Expansion Program or grant recipients that are facing problems using grant funds; and(4)the process developed to communicate, both verbally and in writing, relevant information about the State Trade Expansion Program to all grant recipients in a timely manner.Passed the House of Representatives September 14, 2020.Cheryl L. Johnson,Clerk